          Case 2:20-cv-00279-DBB Document 22 Filed 05/12/20 Page 1 of 10



   :Gordon: Hunter-Pedersen, sui juris
   c/o 4625 Cherry Court
   Cedar Hills, Utah


                      IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH


     UNITED STATES OF AMERICA,                     TEMPORARY RESTRAINING ORDER
           Plaintiff                               AND ORDER TO SHOW CAUSE WHY
     v.                                            A PRELIMINARY INJUNCTION
     GORDON PEDERSEN,                               SHOULD NOT ISSUE
       Corporate DEAD Entity
           [Defendant in Err]                      ORDER FREEZING ASSETS
      :Gordon: Hunter-Pedersen                      ORDER GRANTING EXPARTE MOTION
    (non corporate entity, tertius intervenfens)    TO FILE CASE UNDER SEAL
                                                    Case No. 2:20-cv-00279 DBB
                                                    [Judge] David Barlow


                      Living Testimony in the Form of an Affidavit

            I, :Gordon: Hunter-Pedersen, am a biological, flesh and blood living man,

on the land jurisdiction of Utah,   an American State National. I enter my "Living

Testimony in the form of an Affidavit" as my "court of record," under special

divine appearance, as a Lawful Person. I am NOT a ward of the State, I am

competent & of sound mind. Through the light and love of "Yeshua the Christ,"

I declare the truth and facts contained herein are my sincere-first-hand knowledge

as being true, correct, complete and certain, & so affirm & declare the following

per; 28 U.S. Code § 1746 unsworn declarations under the penalty of perjury.: ·
                                                                                                ,;:···q
All the documents verifying my status, standing and jurisdiction, r~corded    <?J    ''""·!    .~ }: ~::~:::
                                                                                              .....•. ,
                                                                                              ,---·,.•I ;I
the land jurisdiction of Utah on the "Public Record" and by the ''Recording;\   I
                                                                             ·:'f
                                                                                                '')
                                                                                                    'CJ
                                                                                              ····:,;i
                                                                                i
                  Page 1 of 9                                                                 :. t}
                                                                                               ···I
          Case 2:20-cv-00279-DBB Document 22 Filed 05/12/20 Page 2 of 10


Secretary" of The Utah Assembly fully assembled and in session.

Attached as Exhibit 1. Proving that I am a private living man, fully alive and

NOT the DEAD CORPSE, NOM DE GUERRE, GORDON PEDERSEN, fraudulently

created by the STATE OF UTAH. I am :Gordon: Hunter-Pedersen, non-corporate

entlt½ tertius interveniens. Not dead or lost at sea, but living and breathing,

alive with a "heart-beat." Our blood flows and our flesh lives and no thing

comes between us and God.


1. Living Men and Woman are a "Protected People engaged in International
                                                     1
                                                      '




Trade, under the International Sovereign Immunities Act owed the "Law gf

Peace." Territorial, Municipal Courts have No Permission to Approach or

Interfere with Living Men and Women, American State Nationals under the

Department of Army Pamphlet 27-161-1. Any harm resulting from Trespass

upon Living Men and Women, American State Nationals are subject to full

commercial liability & penalties (up to 20 years prison), 18-USC 233,18 use

1341, 1342. "American State Nationals, Protected People; per 8 U.S.C. §1101

(a)(21}. And Protected by the Constitutions, International Treaties & Military

Lien Rights.


2. The Court and it's Officers can only interact with either a Corporation, Trust

or "Ward of the Court" and the Contracts between them, and cannot interact

with a live uhuman11 or "people!" Under the Corpus Juris Secundum (CJS),

(means "body of law"}. The Court must have a Contract to conduct business.

                  Page 2 of 9
        Case 2:20-cv-00279-DBB Document 22 Filed 05/12/20 Page 3 of 10



The State District Courts have NO Contract with Living People, American State

National1s without my Consentl



  US v Minker, 350 US 179 at 187(1956) Supreme Court of the United States 1795 "Inasmuch
  as every government is an artificial person, an abstraction, and a creature of the mind only, a
  government can interface only with other artificial persons. The imaginary, having neither
  actuality nor substance, is foreclosed from creating and attaining parity with the tangible.
   The legal manifestation ofthis is that no government, as well as any law agency, aspect, Court,
  etc. can concern itselfwith anything other than corporate, artificial persons and the contracts
  between them." S.C.R. 1795, Penhallow v. Doane's Administrators (3 U.S. 54; 1 L.Ed. 57; 3
  Dall. 54, Supreme Court of the United States 1795, [Not the "United States Supreme Court"-ed.]

3. Corpus Juris Secundum Section 16, Page 892: FACT OF DEATH: Death of the

person on whose estate administration is sought is a jurisdiction requisite; and

while the presumption of death arisin~ from absence may present a prima facie

case sufficient to warrant a grant of administration, yet if it subsequently

develops that such person was in fact alive, the administration is VOID! While

it is true that the presumption of death arising from a person's absence, unheard

from, for a considerable length of time, see "Death Section 6", may present a

prlma facie case sufficient to warrant a grant of administration on his estate,

the arising of such presumption does not take the case out of the operation of

the general rule on the subject, and if it is made to appear that the person was

in fact alive at the time such administration was granted, the administration is

absolutely void!


4. This court does NOT have subject matter or persona jurisdiction over the

                   Page 3 of 9
         Case 2:20-cv-00279-DBB Document 22 Filed 05/12/20 Page 4 of 10


the living flesh and blood man, American State National, :Gordon: Hunter-

Pedersen. Jurisdiction is challenged and must be proven on the court

record and remains unproven. This court has NO authority over the

the private living flesh and blood man. See Addendum 1 ADMINISTRATIVE

NOTICE OF SPECIAL DIVINE APPEARANCE AND DEMAND, WRIT OF ERROR

CORAM NOBIS, MEMORANDUM IN LAW attached. See Addendum 2

Letter of Rogatory, Questions that must be answered and proven by the

Plaintiff before this court has any authority to proceed any further.

How does the ·Plaintiff prove :Gordon: Hunter~Pedersen (living man), is the

DEAD CORPSE GORDON PEDERSEN, Defendant? It remains unproven.


5. This court does NOT have a proven contract with :Gordon: Hunter-

Pederson, and the living man does NOT consent to any contract with this

court or the Plaintiff. Contract remains unproven.

The Living Man. American State Nc!tlonal will NOT appear before thi§ court

Tyesdav, the 12th of May 2020 at 10:00 am by teleconference.

The Plaintiff or court have NO proven authority, contract or jurisdiction.

The Plaintiff and court would be committing Treason, Inland Piracy,

Press Ganging, Mischaracterization, Identify Theft, Impersonation, Unlawful

Conversion, Falsification of Public Records, Involuntary Peonage, Unlawful

contracting processes under the "color of law." Conspiracy against the Constitution,

Barratry, Securitization of Living Flesh, Enslavement, Involuntary Peonage,

                                     Page 4 of9
        Case 2:20-cv-00279-DBB Document 22 Filed 05/12/20 Page 5 of 10



   Plundering & Pillaging of an innocent civilian . .

   The Plaintiff and this court have already violated :Gordon: Hunter-Pedersen's

   Constitutional Rights by busting into his house and stealing his possessions

   and threatening to steal his life and livelihood.

   Constitutional Violations by Plaintiff and Court:

           1st Amendment- redress of grievances.
           4th Amendment- secure in their persons, unreasonable search and seizure.
           5th Amendment- due process.
           6th Amendment- trial by a jury of one's peers, etc.
           8th Amendment- cruel and unusual punishments.
           9th Amendment- people retain all rights. deny & disparage of rights.
           10th Amendment- powers to the people.
         11 th Amendment Judicial Power Construed.

Violating his rights under the 1949 Geneva Conventions., International

Treaties, and Military Lien Rights, including his Declaration of Human

Rights and the Hobbs Act. And have already committed treasonous crimes.

:Gordon: Hunter-Pedersen, Living, American State National, is NOT the

surety or stand in for GORDON PEDERSEN, DEAD CORPSE ENTITY.

How can Plaintiff prove this is NOT the case? Plaintiff, cannot!


6. This court has NO jurisdiction to enter a preliminary injunction, or

any final rulings, on any Complaint, or continue to freeze any further

assets or enjoin any violations. The court and [Judge] David Barlow

would be committing further Treason against a living being.

UNITED STATES OF AMERICA, Plaintiff is trespassing on our land and

soil turf of Utah and are attempting to Kidnap, steal from and harm

                 Page 5 of 9
        Case 2:20-cv-00279-DBB Document 22 Filed 05/12/20 Page 6 of 10


:Gordon: Hunter-Pedersen, who is a land asset belonging to Utah and

NOT UNITED STATES OF AMERICA, and any other presumption is

not supportable by law. UNITED STATES OF AMERICA, Plaintiff and

the court have "Erred 1' and committed crimes trespassing on Utah and

are required under the Public Law, to Dismiss :Gordon: Hunter-Pedersen,

American State National, Living flesh and blood man, from this case and

the fabricated charges you are trying to force onto this American State

National, without any contract or jurisdiction, along with releasing

his assets, immediately without any further presumption or interference.

And correct your records. If you ignore this warning and proceed any further

against this American State National, or harm him any further in any manner,

Complaints will be filed in a higher court, that supercedes this court and

charges and damages will immediately be asserted against the UNITED

STATES OF AMERICA and all parties, Individually and Collectively,

starting with $1,000.000,000.00 (One Trillion dollars) as Mandated by

a Second Decree over Mandate by The United States of America, Un-

incorporated. Fiduciary and Head of State. In addition to several millions

of dollars for Violations to the Geneva Conventions (carrying the death

penalty) and other Violations to International Treaty Rights.

Cease and Desist interfering in the Life of :Gordon: Hunter-Pedersen

immediately. He has not committed any crimes or violations and he is

NOT subject to this courts statutes, codes, rules, bullying or harassment.

                 Page 6 of 9
       Case 2:20-cv-00279-DBB Document 22 Filed 05/12/20 Page 7 of 10



7. Release the TEMPORARY RESTRAINING ORDER and any PRELIMINARY

INJUNCTIONS, UNFREEZE HIS ASSETS. There Is NO proven mail fraud,

or money laundering, or wire fraud, or immediate or irreparable harm, there

is NO threat to the public, or anyone's health and safety, and has NOT

engaged in or violated any federal criminal laws by :Gordon: Hunter-

Pedersen, American State National, Private Living man, nor has he intro-

duced misbranded drugs into interstate commerce, or Introduced unapproved

drugs into Interstate commerce, or dispensed any prescription drugs, without

a prescription, or any misbranding of drugs, or engaging in the manufactured

of drugs in an unregistered establishment. These are all false fabrications

and presumptions for pecuinary gains by the UNITED STATES OF AMERICA.


The court cannot retain jurisdiction that it does NOT possess and has NOT

possessed in the first instance against :Gordon: Hunter-Pedersen ASN.


8. If the UNITED STATES OF AMERICA, US ATTORNEY'S OFFICE,

Joel A. Ferre, and CONSUMER PROTECTION BRANCH, DOJ, CIV Sarah

Williams, US DEPARTMENT CONSUMER PROTECTION BRANCH Speare

Hodges, and the UNITED STATES DISTRICT COURT, DISTRICT OF UTAH,

and [Judge] David Barlow, including SPECIAL AGENT, VIRGINIA KEYS,

U.S. FOOD AND DRUG ADMINISTRATION and the 5 other FBI Agents and

Homeland Security Agents who forced their way into :Gordon: Hunter-

Pedersen's home, terrorizing him and his wife and stealing his

               Page 7 of 9
         Case 2:20-cv-00279-DBB Document 22 Filed 05/12/20 Page 8 of 10


belongings and proprietary information, and threatening his life and

livelihood, continue in this bullying, harassment, discrimination, Terror"

Ism, Treason, Racketeering and Extortion all for pecuinary gains, this

matter will be immediately re~venued to a higher court.

That will Demand a Full Investigation and Action under Title X under

Milltary Code of Justice for Jurisdictional Trespass and all the other crimes

and violations summarized in paragraph 5. Govern Yourselves accordingly.



9. Guarantee and Disclaimer: It is not my meaning nor my intention to

harm, blame, accuse, or terrify anyone, least of all my employees; it is

my intention to secure and defend my Lawful Person and from identity

theft, inland piracy and impersonation by run amok foreign commercial

corporations merely in the business of providing my State of the Union

and my Lawful Person with certain stipulated governmental services. I

wish to bring urgent personal attention to these issues as referenced and

seek all prompt conciliatory action to correct these organized crimes

(syndication). Failing that I can only hold all to be fully informed

including those willfully participating in the ongoing torture, harm,

abuse, and attempted theft and kidnapping. Including the total

destruction of our lives and finances. All considered International War

Crimes   and are capital crimes of racketeering, treason·& extortion (RICO)

                Page 8 of 9
              Case 2:20-cv-00279-DBB Document 22 Filed 05/12/20 Page 9 of 10



  which carry the death penalty under the 1949 Geneva Convention,

  (which I am not advocating the death penalty).

  After 21 days if this my Living Testimony Affidavit goes unanswered

  point by point, it becomes prima facie fact and law and becomes

  judgmented on the public record.

  Notice to Agent is Notice to Principal, Notice to Principal is Notice to Agent
      Per; 28 U.S. Code§ 1746-Unsworn declarations under penalty of perjury
  1. If executed without the United States: "I declare (or certify, verify, or
  state) under penalty of perjury under the laws of the United States of
  America that the foregoing is true & correct:' Executed on: May 12th , 2020.

      This document is now hereby considered publicly published and placed
  upon my court of record. Without prejudice and without recourse,
  I hereby place my Autograph below:
                                                              ~
                         ~
                             l
                                 A    RTHER
                                         1
                                          '
                                            AFFIANT~
                                            U,J,~
                                     M ~ r [Ml,
                                                 SY
                                                    j_,
                                                       %_.
                                                        T
                                                           ~--{~
                   by: :Gordon: Hunter-Pedersen © all rights reser\1
                                                                            /4'.
                                                                                      a
                     a living soul, sui juris

                    Notary as JURAT CERTIFICATE
     Utah State    }
     l-..k_
<:":t. (~     County }

  On May 12th , 2020 date before me,
          r-;- k. k~vv-              a Notary Public, personally appeared :Gordon:
  Hunter"Pede·rsen who proved to eon the basis of satisfactory evidence to be
  the living man whose name is subscribed to the within instrument and
  acknowledged to me that he executed the same in his authorized capacity.
  And that by his autograph on the instrument, the living man executed the
  instrument.

  I certify under PENALTY OF PERJURY under the lawful laws of Utah State &
  Utah State the STATE OF UTAH that the foregoing paragraph is true & correct.

  WITNESS my hand and official seal.
                   5=7/ MY
                  ~
                                                                                      ERICK LAURENCE OSBERG
                                                             '9@             •-r. Notary Public - State of Utah
  Signature                                                  s1                   ~       Comm. No. 710822
                                                                              ~ My Commission Expires on
                                                                  ·•. ,.,. .. •             Feb 27, 2024
  of Notary/ Jurat
                                 Page 9 of 9
       Case 2:20-cv-00279-DBB Document 22 Filed 05/12/20 Page 10 of 10




            Certificate of Service
I, :Gordon: Hunter-Pedersen certify that I am mailing or emailing a copy
of this my Living Testimony Affidavit in the above stated case to the

UNITED STATES OF AMERICA May 12th 2020.


cc: US ATTORNEY'S OFFICE, Joel A. Ferre, & CONSUMER PROTECTION
  BRANCH, DOJ, CIV Sarah Williams, US DEPARTMENT CONSUMER
  PROTECTION BRANCH Speare Hodges, & [Judge] David Barlow,
  including SPECIAL AGENT, VIRGINIA KEYS, U.S. FOOD & DRUG
  ADMINISTRATION


                      by:              ©
                        :Gordon: Hunter-Pedersen
                         sui juris, UCC 1-308

cc: Trump Task Force
   US District Attorney
   Governor of Utah
   United States of America, Unincorporated
    Fiduciary and Head of State
